Matter of Washington v Olatoye (2020 NY Slip Op 03588)





Matter of Washington v Olatoye


2020 NY Slip Op 03588


Decided on June 25, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 25, 2020

Acosta, P.J., Manzanet-Daniels, Kapnick, Kahn, Oing, JJ.


8697 101239/16

[*1]In re Lerone Washington, Petitioner-Appellant,
vShola Olatoye, etc., Respondent-Respondent.

An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (Arthur F. Engoron, J.), entered on or about November 3, 2017,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and a determination having been made by this court on June 11, 2019 to hold the petition in abeyance and remand the proceeding for respondent to make a determination in accordance with our decision, and upon the stipulation of the parties hereto dated March 4, 2020,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 25, 2020
CLERK